Exhibit 10.1
 
 
 
 
ESCROW AGREEMENT


This Escrow Agreement (this “Agreement”) is made as of May 7, 2015 by and among
Morgan, Lewis & Bockius LLP (the “Escrow Agent”), Coco Partners, LLC, a Delaware
limited liability company, (the “Investor”), Rokwader, Inc., a Delaware
corporation (the “Company”) and Yale Farar (the “Stockholder”).  Escrow Agent,
Investor, Company and Stockholder shall each be referred to individually as a
“Party” and collectively, the “Parties”.  Terms not otherwise defined herein
shall have the respective meanings ascribed to them in the Securities Purchase
Agreement (as defined below).  If the terms of this Agreement conflict in any
way with the provisions of the Securities Purchase Agreement, then the
provisions of the Securities Purchase Agreement shall control.  This Agreement
shall become effective as of the Effective Date of the Securities Purchase
Agreement.
 
RECITALS
 
A.           The Company and Investor entered into that certain Securities
Purchase Agreement dated as of April 28, 2015 (the “Securities Purchase
Agreement”) attached hereto as Exhibit A, pursuant to which the Company will
issue and sell to Investor and Investor will purchase from the Company
15,250,000 shares of Common Stock and 5,900,000 Warrants to purchase Common
Stock of the Company.
 
B.           Pursuant to Section 1.3.1(viii) and Section 8 of the Securities
Purchase Agreement, 317,392 shares of Common Stock of the Company issued to the
Stockholder pursuant to the Securities Purchase Agreement (the “Escrow Amount”)
shall be deposited with the Escrow Agent (such deposited amounts, together with
any distributions that may be made thereon, to constitute the “Escrow Fund” and
to be governed by the provisions set forth herein).
 
C.           The parties hereto desire to set forth additional terms and
conditions relating to the operation of the Escrow Fund.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Escrow Fund.
 
(a)           Pursuant to Section 1.3.1(viii) and Section 8 of the Securities
Purchase Agreement, the Investor shall cause the Escrow Amount to be deposited
with the Escrow Agent in accordance with the time periods to be mutually agreed
upon by the Parties.  The Escrow Agent may assume without inquiry that all share
amounts deposited by the Investor as the Escrow Amount pursuant to this Section
1(a) have been correctly computed in accordance with the requirements of the
Securities Purchase Agreement, that no additional cash amounts or share amounts
are required to be so delivered and that the Escrow Agent is not required under
the Securities Purchase Agreement to hold in the Escrow Fund any additional
amounts other than income earned on investments made in accordance with Section
6(a).  The Escrow Agent agrees to accept delivery of the Escrow Amount and to
hold any Escrow Amount in escrow subject to the terms and conditions of this
Agreement. The Escrow Agent shall make distributions under this Escrow Agreement
to the Stockholder in accordance with the terms of Section 8 of the Securities
Purchase Agreement.
 
(b)           The Escrow Fund shall be held and distributed by the Escrow Agent
in accordance with the provisions of this Agreement and the Securities Purchase
Agreement.
 

 
1

--------------------------------------------------------------------------------

 
 
(c)           No portion of the Escrow Amount or any beneficial interest therein
may be pledged, encumbered, sold, assigned or transferred (including any
transfer by operation of law), by the Stockholder or be taken or reached by any
legal or equitable process in satisfaction of any debt or other liability of the
Stockholder, prior to the distribution to the Stockholder of any Escrow Amount
by the Escrow Agent in accordance with this Agreement.
 
(d)           Except to the extent there is a cancellation of shares of the
Company’s Common Stock held in the Escrow Fund, shares of the Company’s Common
Stock held in the Escrow Fund shall be treated by the Company as issued and
outstanding stock of the Company, and the Stockholder shall be entitled to
exercise voting rights and to receive dividends with respect to such shares
(other than non-taxable stock dividends, which shall be retained by the Escrow
Agent and included as part of the Escrow Fund).  The Stockholder shall not
receive interest or other earnings the shares of the Company’s Common Stock
(other than as set forth in the immediately preceding sentence) in the Escrow
Fund.  Neither the Escrow Fund (including any portion thereof) nor any
beneficial interest therein may be pledged, sold, assigned or transferred by the
Stockholder or be taken or reached by any legal or equitable process in
satisfaction of any debt or other liability of the Stockholder, in each case
prior to the distribution of the Escrow Fund to the Stockholder in accordance
with Section 5(b), except that the Stockholder shall be entitled to assign his
rights to the shares held in the Escrow Fund by will, by the laws of intestacy
or by other operation of law.
 
2.           Escrow Period.  The period during which claims for Damages may be
made against the Escrow Fund shall commence at the Closing and terminate at
11:59 p.m. Pacific time on the day that is fifteen  (15) days after the date
that is twelve (12) months after the Effective Date of the Securities Purchase
Agreement (the “Escrow Period”).  Notwithstanding the foregoing, all or a
portion of the Escrow Fund may be retained beyond the Escrow Period as provided
in Section 5(a) of this Agreement.  With its initial deposit of the Escrow
Amount pursuant to Section 1(a), the Company shall deliver to the Escrow Agent
(and contemporaneously provide the Stockholder a copy of) a certificate
specifying the date of the Closing.
 
3.           Rights and Obligations of the Parties.
 
(a)           The Escrow Agent shall be entitled to such rights and shall
perform such duties as escrow agent as set forth herein (the “Duties”), in
accordance with the provisions of this Agreement. Such Duties shall include the
following: (i) safeguarding and treating the Escrow Fund in accordance with the
provisions of this Agreement and not as the property of the Company, and (ii)
holding and disposing of the Escrow Fund only in accordance with the provisions
of this Agreement.  The Duties of the Escrow Agent with respect to the Escrow
Fund may be altered, amended, modified or revoked only by a writing signed by
the Company, the Investor, the Escrow Agent and the Stockholder.
 
(b)           The Company and the Stockholder shall be entitled to their
respective rights and shall perform their respective duties and obligations as
set forth herein and in the Securities Purchase Agreement, in accordance with
the provisions of this Agreement and the Securities Purchase Agreement
 
4.           Claims Against the Escrow Fund.
 
(a)           From time to time during the Escrow Period, the Company may
deliver to the Escrow Agent, one or more certificates signed by any officer of
the Company (a “Claim Certificate”):
 
(i)           stating that a the Investor and/or the Company have incurred,
paid, reserved or accrued, or in good faith believes that it may incur, pay,
reserve or accrue,  Damages (or that
 

 
2

--------------------------------------------------------------------------------

 



with respect to any tax matters, that any tax authority may raise such matter in
audit of the Company or its subsidiaries, that could give rise to Damages);
 
(ii)           stating the amount of such Damages (which, in the case of Damages
not yet incurred, paid, reserved or accrued, may be the maximum amount believed
by the Company and/or Investor in good faith to be incurred, paid, reserved,
accrued or demanded by a third party); and
 
(iii)           specifying in reasonable detail (based upon the information then
possessed by the Company or Investor) the individual items of such Damages
included in the amount so stated and the nature of the claim to which such
Damages are related.
 
Such Claim Certificate (i) need only specify such information to the knowledge
of such officer of the Company as of the date thereof, (ii) shall not limit any
of the rights or remedies of any the Investor or the Company with respect to the
underlying facts and circumstances specifically set forth in such Claim
Certificate and (iii) may be updated and amended from time to time by the
Company by delivering any updated or amended Claim Certificate, so long as the
delivery of the original Claim Certificate is made within the applicable period
(as agreed to by the Parties) and such update or amendment relates to the
underlying facts and circumstances specifically set forth in such original
Claims Certificate; provided that all claims for Damages properly set forth in a
Claim Certificate or any update or amendment thereto shall remain outstanding
until such claims have been resolved or satisfied, notwithstanding the
expiration of such period. No delay in providing such Claim Certificate within
the Escrow Period shall affect the rights of Investor and/or the Company rights
hereunder, unless (and then only to the extent that) the Stockholder is
materially prejudiced thereby.
 
(b)           At the time of delivery of any Claim Certificate to the
Stockholder pursuant to Section 4(a), a duplicate copy of such Claim Certificate
shall be delivered to the Escrow Agent by or on behalf of the Company or
Investor and for a period of twenty (20) days after such delivery to the
Stockholder of such Claim Certificate, the Escrow Agent shall make no payment
pursuant to this Section 4 unless the Escrow Agent shall have received written
authorization from the Stockholder to make such delivery.  After the expiration
of such 20-day period, the Escrow Agent shall make delivery of such amount of
cash and shares from the Escrow Fund having an aggregate fair market value equal
to any Damages corresponding to such claim or claims as set forth in such Claim
Certificate; provided, however, that no such delivery may be made if and to the
extent the Stockholder has objected in a written statement to any claim or
claims made in the Claim Certificate, and such written statement shall have been
delivered to the Company prior to the expiration of such 20-day period (with a
copy to the Escrow Agent).
 
(c)           If the Stockholder objects in writing to any claim or claims by
the Company made in any Claim Certificate within such 20-day period, the Company
or Investor and the Stockholder shall attempt in good faith for forty-five (45)
days after the Company’s receipt of such written objection to resolve such
objection.  If the Company or Investor and the Stockholder shall so agree, they
shall prepare and sign a joint written instruction to the Escrow Agent.  The
Escrow Agent shall be entitled to conclusively rely on any such joint written
instruction and the Escrow Agent shall distribute cash from the Escrow Fund and
such number of shares of  Common Stock from the Escrow Fund in accordance with
the terms of such joint written instruction.
 
(d)           If no such agreement can be reached during the 45-day period for
good faith negotiation, but in any event upon the expiration of such 45-day
period, either the Company or Investor or the Stockholder may bring a suit or a
matter to arbitration in accordance with Section 9.14 of the Securities Purchase
Agreement to resolve the matter.  The decision of the arbitrator as to the
validity and amount of any claim in such Claim Certificate shall be
nonappealable, binding and conclusive upon the parties to this Agreement and the
Escrow Agent shall be entitled to act in accordance with such decision
 

 
3

--------------------------------------------------------------------------------

 



and the Escrow Agent shall distribute cash from the Escrow Fund and such number
of shares of  Common Stock from the Escrow Fund in accordance therewith.
 
(e)           Judgment upon any determination of an arbitrator may be entered in
any court having jurisdiction.  For purposes of this Section 4(e), in any suit
hereunder in which any claim or the amount thereof stated in the Claim
Certificate is at issue, the Company and Investor shall be deemed to be the
prevailing party unless the arbitrator determines in favor of the
Stockholder.  The non-prevailing party to a suit shall pay its own fees and
expenses and the fees and expenses of the prevailing party, including attorneys’
fees and costs, reasonably incurred in connection with such suit.
 
5.           Distribution of Escrow Fund Upon Expiration of Escrow Period.
 
(a)           Retention of Fund to Satisfy Pending Claims.  Such portion of the
Escrow Fund as may be necessary to satisfy any unresolved or unsatisfied claims
for Damages specified in any Claim Certificate delivered to the Stockholder
(with a copy to the Escrow Agent) prior to expiration of the Escrow Period (the
“Reserve Amount”) shall remain in the Escrow Fund until such claims for Damages
have been resolved or satisfied pursuant to Section 9.14 of the Securities
Purchase Agreement and Section 4 of this Agreement and prior to such resolution
or satisfaction of any such claim, none of the Reserve Amount shall be delivered
or distributed to any person.  For purposes of determining at any particular
time the amount of cash in the Escrow Fund and the number of shares of  Common
Stock in the Escrow Fund that are necessary or sufficient to satisfy and/or
provide for all such Claims, the Company or Investor as the case may be, shall
be assumed to be entitled to the full amount of Damages stated in such Claim
Certificate(s).  The Reserve Amount retained in the Escrow Fund after the
expiration of the Escrow Period with respect to a particular pending Claim shall
be available to the Company only with respect to such pending Claim and shall
not be available to the Company for any other pending Claim (except to the
extent that making such retained amount available to satisfy only such claims
(and not any other pending claims) would leave insufficient assets in the Escrow
Fund to fully satisfy such other pending claims).
 
(b)           Distributions of Reserve Amount.  Promptly following the
resolution or satisfaction of any claim or claims made in any Claim
Certificate(s) for Damages relating to any portion of the Reserve Amount (and in
any event no later than five (5) business days after such resolution and
satisfaction), such portion of the Reserve Amount shall be paid to the Investor.
 
6.           Sale of Shares of Common Stock.  The Escrow Agent shall hold the
Escrow Amount in the Escrow Fund.  From time to time following the Closing, the
Stockholder may instruct the Escrow Agent by written notice (with copy to the
Company) to sell shares of  Common Stock then in the Escrow Fund with the
proceeds of such sale to be deposited in the Escrow Fund to be held in
accordance with Section 8 of the Securities Purchase Agreement and this
Agreement (including Section 6).
 
7.           Exculpatory Provisions.
 
(a)           The Escrow Agent shall be obligated only for the performance of
such Duties as are specifically set forth herein and may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed to be genuine and to have been signed or presented by the proper party
or parties.  The Escrow Agent shall not be liable for forgeries or false
impersonations.  The Escrow Agent shall not be liable for any act done or
omitted hereunder as escrow agent except for gross negligence, willful
misconduct or breach of this Agreement.  The Escrow Agent shall in no case or
event be liable for any representations or warranties of the Company or Investor
or the Stockholder.  Any act
 

 
4

--------------------------------------------------------------------------------

 



done or omitted pursuant to the advice or opinion of counsel shall be conclusive
evidence of the good faith of the Escrow Agent.
 
(b)           In the event of a dispute between the parties hereto, the Escrow
Agent is hereby expressly authorized to disregard any and all notifications
given by any of the parties hereto or by any other person, excepting only
memoranda of agreement as provided in Section 4(c) of this Agreement and orders
or process of courts of law as provided in Section 4(d) of this Agreement to
which Escrow Agent shall be entitled to conclusively rely and shall distribute
the Escrow Funds in accordance with the terms thereof, and is hereby expressly
authorized to comply with and obey orders, judgments or decrees of any
court.  In case the Escrow Agent obeys or complies with any such order, judgment
or decree of any court, the Escrow Agent shall not be liable to any of the
parties hereto or to any other person by reason of such compliance,
notwithstanding any such order, judgment, or decree being subsequently reversed,
modified, annulled, set aside, vacated or found to have been entered without
jurisdiction.
 
(c)           In the event of any ambiguity or uncertainty hereunder or in any
notice, instruction or other communication received by the Escrow Agent
hereunder, the Escrow Agent may, in its sole discretion, refrain from taking any
action other than retaining possession of the Escrow Funds, unless the Escrow
Agent receives written instructions, signed by the Company and the Stockholder,
which eliminates such ambiguity or uncertainty.
 
(d)           The Escrow Agent shall not be liable in any respect on account of
the identity, authority or rights of the parties executing or delivering or
purporting to execute or deliver the Securities Purchase Agreement, this
Agreement or any documents or papers deposited or called for thereunder or
hereunder.
 
(e)           The Escrow Agent shall not be liable for the outlawing of any
rights under any statute of limitations with respect to the Securities Purchase
Agreement, this Agreement or any documents deposited with the Escrow Agent.
 
8.           Resignation and Removal of the Escrow Agent.  The Escrow Agent may
resign as escrow agent of the Escrow Funds at any time, with or without cause,
by giving at least thirty (30) days’ prior written notice to each of the Company
and the Stockholder, such resignation to be effective thirty (30) days following
the date such notice is given.  In the event of any such resignation, a
successor escrow agent, which shall be a bank or trust company organized under
the laws of the United States of America or of the State of California having.
In the event that a successor escrow agent has not been appointed within thirty
(30) days after notice of the Escrow Agent’s resignation, the Escrow Agent shall
be entitled to petition a court of competent jurisdiction to have a successor
escrow agent appointed.  Any such successor escrow agent shall deliver to the
Company and the Stockholder a written instrument accepting such appointment, and
thereupon it shall succeed to all the rights and duties of the Escrow Agent
hereunder and shall be entitled to receive possession of the Escrow Funds.  Upon
receipt of the identity of the successor escrow agent, the Escrow Agent shall
deliver the Escrow Funds then held hereunder to the successor escrow agent.
 
9.           Further Instruments.  If the Escrow Agent reasonably requires other
or further instruments in connection with its performance of the Duties, the
necessary parties hereto shall join in furnishing such instruments.
 
10.           Disputes.  It is understood and agreed that should any dispute
arise with respect to the delivery and/or ownership or right of possession of
the cash and/or other property held by the Escrow Agent hereunder, the Escrow
Agent is authorized and directed to act in accordance with, and in reliance
upon, the provisions of this Agreement and the Securities Purchase Agreement.
 

 
5

--------------------------------------------------------------------------------

 
 
11.           Indemnification.  In consideration of the Escrow Agent’s
acceptance of this appointment, the Company and the Stockholder, hereby jointly
and severally, agree to indemnify and hold the Escrow Agent harmless as to any
liability incurred by it to any person, firm or corporation by reason of its
having accepted such appointment or in carrying out the provisions of this
Agreement and the Securities Purchase Agreement, and to reimburse the Escrow
Agent for all its costs and expenses (including, without limitation, counsel
fees and expenses) reasonably incurred by reason of any matter as to which such
indemnity is paid pursuant to this Section 11 (“Loss”); provided, however, that
no indemnity need be paid in case of the Escrow Agent’s gross negligence,
willful misconduct or breach of this Agreement; provided further that either the
Company or the Stockholder shall have a right of contribution from the other
with respect to fifty percent (50%) of any such indemnity payments paid to the
Escrow Agent pursuant to this Section 11, and provided, further, that (i) the
Company shall have no such obligation with respect to any such Loss to the
extent such Loss arises out of any act of, or failure to act by, the Stockholder
and (ii) the Stockholder shall have no such obligation with respect to any such
Loss to the extent such Loss arises out of any act of, or failure to act by, the
Company  (it being understood that for the purposes of the foregoing clauses
(i)-(ii), “acts”  and “failures to act” shall not be deemed to cover acts and
omissions in good faith in connection with the administration or processing of
claims for Damages hereunder). The indemnification provided in this Section 11
shall survive termination of this Agreement or any resignation of the Escrow
Agent.
 
12.           General.
 
(a)           Any notice given hereunder shall be in writing and shall be deemed
effective upon the earlier of personal delivery, the third day after mailing by
certified or registered mail, postage prepaid, or upon delivery via email as
follows:
 
(i)           if to Investor, to:
 
Coco Partners, LLC
15366 Los Gatos Blvd., #109-352
Los Gatos, CA 95032
Attention:  Robert Wallace
Email:  4rwallace@comcast.net
Telephone No.:  [_______________]


 
 (ii)           if to the Stockholder, to:
 
Yale Farar
[_______________]
[_______________]
Email: [_______________]
Facsimile No.: [______________ ]
Telephone No.: [_______________]


(iii)          If to the Company, to:
 
Rokwader, Inc.
21900 Burbank Blvd.
Woodland Hills, CA 91367
Attention:  [_______________]
Facsimile No.:                                [_______________]
Telephone No.:  [_______________]

 
6

--------------------------------------------------------------------------------

 

 
(iv)              If to the Escrow Agent, to:
Morgan, Lewis & Bockius, LLP
3000 El Camino Real
2 Palo Alto Square, Suite 700
Palo Alto, CA 94306
Attention: James C. Chapman
Email:james.chapman@morganlewis.com
Telephone No.: (650) 843-4001
 
 
or to such other address as any party may have furnished in writing to the other
parties in the manner provided above. If any Claim Certificate, any objection
thereto or any other document of any kind is required to be delivered to the
Escrow Agent and any other person, the Escrow Agent may assume without inquiry
that such Claim Certificate, objection or other document was received by such
other person on the date on which it was received by the Escrow Agent.
 
(b)           The captions in this Agreement are for convenience only and shall
not be considered a part of or affect the construction or interpretation of any
provision of this Agreement.
 
(c)           This Agreement may be executed in any number of counterparts, each
of which when so executed shall constitute an original copy hereof, but all of
which together shall constitute one instrument.
 
(d)           No party may, without the prior express written consent of each
other party, assign this Agreement in whole or in part.  This Agreement shall be
binding upon and inure to the benefit of the respective successors and assigns
of the parties hereto.  This Agreement may only be amended in a writing signed
by each Party (subject to the limitations set forth in the Securities Purchase
Agreement).
 
(e)           This Agreement shall be governed by and construed in accordance
with the laws of the State of California without reference to conflicts of laws
principles.  In the event of any dispute hereunder, the parties shall submit the
dispute to binding arbitration as set forth in Section 9.14 of the Securities
Purchase Agreement. Such arbitration shall be the exclusive venue for the
resolution of any dispute hereunder.
 
(f)           This Agreement will terminate upon the earlier of (i) the date on
which there are no funds or other property remaining in the Escrow Fund and (ii)
the date on which all parties hereto may agree in writing to terminate this
Agreement.
 
13.           Waiver of Conflicts.  Each Party to this Agreement acknowledges
that Morgan, Lewis & Bockius LLP (“MLB”) serves both as Escrow Agent and counsel
for the Investor in the transaction contemplated by the Securities Purchase
Agreement and other related transactions, and has in the past performed and may
continue to perform legal services for the Investor in matters unrelated to the
transactions described in this Agreement.  Accordingly, each Party to this
Agreement hereby: (a) acknowledges that they have had an opportunity to ask MLB
for information relevant to this disclosure; (b) gives its informed consent to
MLB’s representation of the Investor in such unrelated matters and in connection
with this Agreement and the transactions contemplated hereby; and (c) gives its
informed consent to MLB’s representation of the Investor in the event a dispute
shall arise among the Parties.
 

 
7

--------------------------------------------------------------------------------

 



 
[Signature Page Follows]
 


 


 

 
8

--------------------------------------------------------------------------------

 

In witness whereof, each of the parties hereto has executed this Escrow
Agreement as of the date first above written.
 
Morgan, Lewis & Bockius, LLP
as Escrow Agent






By:    _________________________________________                                                                       
Name:  James C. Chapman
Title:   Partner




Coco Partners, LLC
as Investor


Gateway Advisors, Inc., Manager


By:  ___________________________________                                                              
        Robert Wallace, President






Rokwader, Inc.
as Company






By:  _________________________________________                                                                         
Name:
Title:






Stockholder
Yale Farar






By:   ___________________________________________                                                                        













 
[Signature Page to Escrow Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A
 
SECURITIES PURCHASE AGREEMENT
 
 

 
 
 

--------------------------------------------------------------------------------

 